internal_revenue_service number release date index number -------------------------------------------------- attention ------------------ ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ----------------- telephone number fax number --------------------- --------------------- refer reply to cc ita plr-114114-12 date date in re request for extension of time to file form_970 application to use lifo in re request for extension of time to file form_970 application to use lifo inventory_method legend successor taxpayer c_corporation date date dear --------------- -------------------------------------------------- ein ---------------- -------------- ein ---------------- -------------- ein ---------------- -------------------------- ---------------------- this letter is in reply to a private_letter_ruling request dated date filed by successor on behalf of taxpayer successor requests an extension of time under sec_301_9100-1 of the procedure and administration regulations to file form_970 application to use lifo inventory_method on behalf of taxpayer taxpayer elected the last-in_first-out inventory_method described in sec_472 of the internal_revenue_code lifo inventory_method for its inventory and was required by sec_1_472-3 of the income_tax regulations to file a form_970 the form_970 was to have been filed by taxpayer for the taxable_year beginning date and ending date plr-114114-12 in the process of evaluating a potential change in method_of_accounting for inventory successor discovered that taxpayer had failed to file form_970 for the taxable_year ending date successor states that taxpayer was required to file form_970 for this taxable_year because an internal restructuring occurred during the year and taxpayer converted from a c_corporation into a partnership successor represents that taxpayer implemented the lifo inventory_method described in sec_472 for the taxable_year ending date and has used the lifo inventory_method for all subsequent taxable years successor also represents that the lifo inventory_method was used by taxpayer in its reports to shareholders partners or other proprietors to beneficiaries and for credit purposes for the taxable_year ending date and for all subsequent taxable years promptly after discovery of this failure to timely file form_970 successor filed on behalf of taxpayer this request for an extension of time to file the form_970 sec_472 provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the taxable_year as of the close of which the method is first to be used in a statement of its election to use such inventory_method the statement is to be made on form_970 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we hereby grant an extension of time for successor to file form_970 for taxpayer this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 plr-114114-12 the ruling contained in this letter is based upon information and representations submitted by successor and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings such material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether taxpayer has correctly used the lifo inventory_method this ruling is directed only to successor who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to successor’s authorized representatives sincerely roy hirschhorn chief branch office of associate chief_counsel income_tax accounting
